FILED
                            NOT FOR PUBLICATION                            NOV 14 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


ALI MOHAMED ESSA,                                No. 09-72585

              Petitioner,                        Agency No. A077-813-481

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                     Argued and Submitted November 6, 2013
                            San Francisco, California

Before: W. FLETCHER and NGUYEN, Circuit Judges, and DUFFY, District
Judge.**

       Ali Mohamed Essa (“Essa”) petitions for review of a decision of the Board

of Immigration Appeals (“BIA”) denying his applications for asylum, withholding




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
            The Honorable Kevin Thomas Duffy, United States District Judge for
the Southern District of New York, sitting by designation.
of removal, and adjustment of status. We have jurisdiction pursuant to 8 U.S.C. §

1252, and we deny the petition.

      1.     Substantial evidence supports the BIA’s finding that Essa lacked

credibility. Essa offered inconsistent and conflicting testimony on multiple

occasions regarding the nature of his activities with the Political Security Police

(“PSP”) in Yemen, his reasons for wishing to leave the PSP, and his alleged

detentions by the PSP. For example, he stated in his asylum interview that

information he provided to the PSP “led to the arrest[s] of people suspected of

placing bombs[,] including innocent persons,” but then told the Immigration Judge

(“IJ”) that he neither obtained nor gave the PSP any information regarding anti-

government forces. He suggested in his declaration in support of asylum that he

sought to leave the PSP because of the organization’s repressive practices, but then

told the IJ that he decided to resign following an incident of sexual assault

perpetrated by four workers from the political security office. Essa was also

inconsistent in recounting the number of times he was detained by the PSP and the

duration of those detentions.

      These inconsistencies go to the heart of Essa’s claim and provide substantial

evidence in support of the BIA’s adverse credibility determination. See Wang v.

INS, 352 F.3d 1250, 1259 (9th Cir. 2003) (noting that so long as one of the bases


                                        Page 2
for an adverse credibility determination is supported by substantial evidence and

goes to the heart of an applicant’s claim, “we are bound to accept the . . . adverse

credibility finding”).

      Substantial evidence also supports the BIA’s conclusion that Essa did not

meaningfully explain these inconsistencies. Essa largely attributed the apparent

conflicts in his narrative to embellishments by the interpreter at his asylum

interview—an explanation rejected by the agency. The evidence in the record does

not “compel[] a contrary conclusion.” Zarate v. Holder, 671 F.3d 1132, 1134 (9th

Cir. 2012). The BIA reasonably credited the asylum officer’s notes regarding what

Essa said during the interview and her testimony regarding the procedures she

would have followed had there been indications that the interpreter was not

performing adequately. Moreover, as the BIA noted, Essa’s testimony before the

IJ was itself internally contradictory in numerous instances.

      2.     Further, substantial evidence supports the BIA’s conclusion that Essa

was inadmissible for purposes of adjustment of status because he “willfully

misrepresent[ed] a material fact” to procure an immigration benefit. 8 U.S.C. §

1182(a)(6)(C)(i). Specifically, the agency cited Essa’s statements to the asylum

officer describing his participation in the PSP and his later disavowal of those

statements. Essa’s statements at his asylum interview regarding the nature of his


                                        Page 3
participation in the PSP largely conform to the account Essa provided in his initial

asylum declaration, and they mirror other statements made in his hearing

testimony. And yet, before the IJ, Essa denied ever making such remarks to the

asylum officer. The record supports a finding that Essa made a “misrepresentation

[that] was deliberate and voluntary” with “knowledge of [its] falsity.” Forbes v.

INS, 48 F.3d 439, 442 (9th Cir. 1995). Moreover, this misrepresentation was

material. Essa’s statements during his asylum interview could potentially have

rendered him ineligible for asylum as a person who “participated in the persecution

of [others] on account of . . . political opinion.” 8 U.S.C. § 1158(b)(2)(A)(i). As

such, Essa’s disavowal of those statements “ha[d] a natural tendency to influence

the decision[] of the [agency].” Forbes, 48 F.3d at 442 (quoting Kungys v. United

States, 485 U.S. 759, 772 (1988)) (internal quotation mark omitted).

      We need not and do not reach the remaining issues raised on appeal.

      PETITION DENIED.




                                       Page 4